          Case 1:16-cr-00212-LAK Document 1469 Filed 03/31/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                -against-                                       No. 16-CR-212 (VEC)

 ERICK CANALES,

                        Defendants.


          DEFENDANT'S MOTION FOR MODIFICATION OF HIS SENTENCE

         PLEASE TAKE NOTICE that upon the accompanying memorandum of law, the

undersigned will move the Court, before the Honorable Lewis A. Kaplan, United States District

Judge for the Southern District of New York, at the United States Courthouse located at 500

Pearl Street, New York, New York 10007, at a time the Court designates, for an Order granting

the relief specified in the accompanying memorandum of law, and granting such other and

further relief as the Court deems just and proper.

Dated:         Brooklyn, New York
               March 31, 2020

                                              Respectfully submitted,

                                              /s Ezra Spilke
                                              Ezra Spilke
                                              1825 Foster Avenue, Suite 1K
                                              Brooklyn, New York 11230
                                              (718) 783-3682
                                              Counsel for Erick Canales
